internal_revenue_service uil index nos number release date cc dom it a plr-118839-98 date re ein legend m dear this is in response to a request filed on behalf of the above-named taxpayer regarding the late filing of a form_8716 election to have a tax_year other than a required tax_year the taxpayer has requested that its late-filed form_8716 be considered timely filed under authority contained in sec_301_9100-3 of the procedure and administration regulations the information submitted indicates that the taxpayer is a personal_service_corporation formed by m on date the taxpayer’s form_8716 electing to use a taxable_year ending october was due on or before date but was not filed by that date however the information furnished shows that the taxpayer intended to file form_8716 on a timely basis and engaged a qualified_tax professional in order to assure a proper filing due to an error or misunderstanding on the part of the tax professional the form was not timely filed the error was not due to any lack of due diligence or prompt action on the part of the taxpayer sec_1_444-3t of the temporary income_tax regulations provides among other requirements that form_8716 must be filed by the earlier of i the 15th day of the fifth month following the month that includes the first day of the taxable_year for which the election will first be effective or ii the due_date without regard to extensions of the income_tax return resulting from the sec_444 election sec_301_9100-1 of the procedure and administration regulations set forth rules respecting the granting of extensions of time for making certain elections under these rules the commissioner in his or her discretion may grant a reasonable extension of time to make a regulatory election under subtitle a provided the taxpayer acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government sec_301_9100-2 sets forth rules governing automatic extensions for regulatory elections including elections to use other than the required tax_year under sec_444 if the provisions of sec_301_9100-2 do not apply to the taxpayer’s situation as in the instant case the provisions of sec_301_9100-3 other extensions may apply sec_301_9100-3 sets forth standards that the commissioner will employ in determining whether to grant discretionary relief in situations that do not meet the requirements of sec_301_9100-2 the standards applied are whether the taxpayer acted reasonably and in good_faith in the matter and whether the granting of relief will prejudice the interests of the government generally a taxpayer will be deemed to have acted reasonably and in good_faith where the taxpayer reasonably relied on a qualified_tax professional and that professional failed to make or advise the taxpayer to make the election at issue the information submitted and representations furnished by the taxpayer and its tax professionals establish that the taxpayer acted reasonably and in good_faith in respect of this matter furthermore we have determined that the granting of relief in this case will not prejudice the interests of the government within the intendment of sec_301_9100-3 accordingly the requirements of sec_301_9100-3 of the regulations for the granting of relief have been satisfied a copy of this letter and taxpayer’s form_8716 filed in connection with this ruling_request are being forwarded to the service_center where the taxpayer files its returns of tax with instructions that the form be considered timely filed and processed so as to affect a taxable_year ending october effective for taxpayer’s first taxable_year ending date an electing personal_service_corporation must comply with the minimum distribution_requirements of sec_280h for each year a sec_444 election is in effect if the personal_service_corporation does not meet these requirements the applicable_amounts it may deduct for payments made to employee-owners may be limited this ruling is limited to the filing of form_8716 except to the extent specifically addressed herein no opinion is expressed regarding the tax treatment of the subject transaction under the provisions of any other sections of the code or regulations that may be applicable thereto a copy of this letter_ruling is also being sent to the taxpayer’s district_director in accordance with the provisions of a power_of_attorney currently on file with this office the original of this letter_ruling is being sent to the taxpayer’s authorized representative and a copy is being sent to the taxpayer this ruling is directed only to the taxpayer that requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent by other taxpayers sincerely yours assistant chief_counsel income_tax accounting s irwin a leib by_______________________ irwin leib deputy assistant chief_counsel enclosures copy of this letter copy for sec_6110 purposes
